Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 1 of 32

 

 

SUMMONS AND ORDER OF NOTICE BORKET WUMBER Trial Court of Massachusetts _&
wn 2083CV00627 The Superior Court Ww)
CASE NAME:
Robert S. Creedon, Jr., Clerk of Courts

Quinlan, John vs. Quad Graphics Inc.

 

COURT NAME & ADDRESS
Plymouth County Superior Court - Brockton
72 Belmont Street
Brockton, MA 02301

To:

John Laughlin Fink, Esq.

 

 

To the above named defendant(s):

You are hereby summoned and required to serve upon:
John Laughlin Fink, Esq.
Sims and Sims
53 Arlington St
Brockton, MA 02301

an answer to the complaint which is herewith served upon you. This must be done within 20 days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, Judgment by default will be
taken against you for the relief demanded in the complaint. You are also required to file your answer to the complaint
in the office of the Clerk of this Court at Brockton either before service upon plaintiffs attorney or within a reasonable

time thereafter.

Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim which you
may have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the
plaintiffs claim or you will thereafter be barred from making such claim in any other action.

WE ALSO NOTIFY YOU that application for a Preliminary Injunction has been made in said action, as it appears in
the complaint. A hearing on this matter has been scheduled for:

Date: 08/27/2020
Time: 02:00 PM
Event: Hearing on Preliminary Injunction
Session Location: Civil C /

at which time you may appear and show cause why such application should not be granted.

 

 

 

 

 

DATE iSSUED CHIEF JUSTICE OF THE SUPERIOR COURT | ASSOCIATE JUSTICE Qa CLERK
Witness:
08/24/2020 Hon. Judith Fabricant Hon. Valerie A Yarashus x
RETURN OF SERVICE

 

| hereby certify and return that on , | served a copy of this summons, together with a copy of the
Complaint.

PARTY NAME:
Xx

 

 

 

Date/Time Printed: 08-24-2020 15:38:12 SCV027\ 04/2017
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 2 of 32

 

DOCKET NUMBER Trial Court of Massachusetts )

UMMONS A ER OF NOTICE
Ss ND ORDER OF N 2083CV00627 The Superior Court

 

CASE NAME:

Quinlan, John vs. Quad Graphics Inc. Robert S. Creedon, Jr., Clerk of Courts

 

To: COURT NAME & ADDRESS
Plymouth County Superior Court - Brockton
72 Belmont Street

Brockton, MA 02301

Quad Graphics Inc.

 

 

To the above named defendant(s):

You are hereby summoned and required to serve upon:
John Laughlin Fink, Esa.
Sims and Sims
53 Arlington St
Brockton, MA 02301

an answer to the complaint which is herewith served upon you. This must be done within 20 days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, Judgment by default will be
taken against you for the relief demanded in the complaint. You are also required to file your answer to the complaint
in the office of the Clerk of this Court at Brockton either before service upon plaintiffs attorney or within a reasonable

time thereafter.

Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim which you
may have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the
plaintiffs claim or you will thereafter be barred from making such claim in any other action.

WE ALSO NOTIFY YOU that application for a Preliminary Injunction has been made in said action, as it appears in
the complaint. A hearing on this matter has been scheduled for:

Date: 08/27/2020
Time: 02:00 PM
Event: Hearing on Preliminary Injunction
Session Location: Civil C /

at which time you may appear and show cause why such application should not be granted.
DATE ISSUED hie JUSTICE OF THE SUPERIOR COURT | ASSOCIATE JUSTICE GREEN CLERK
itness:
08/24/2020 | Hon. Judith Fabricant Hon. Valerie A Yarashus xX: Glan
RETURN OF SERVICE = *» mans

| hereby certify and return that on , | served a copy of this summons, together with a copy of the
Complaint.

 

 

 

 

 

 

PARTY NAME:

Xx

Date/Time Printed: 08-24-2020 15:38;12 SCV027\ 04/2017

 

 

 
Case 1:20-cv-11593-RWZ Document 1-1

Filed 08/25/20 Page 3 of 32

 

DOCKET NUMBER
CIVIL TRACKING ORDER
(STANDING ORDER 1- 88) 2083CV00627

 

Trial Court of Massachusetts
The Superior Court wy

&

 

CASE NAME:
Quinlan, John vs. Quad Graphics Inc.

Robert S. Creedon, Jr., Clerk of Courts

 

TO: John Laughlin Fink, Esq.
Sims and Sims
53 Arlington St
Brockton, MA 02301

 

COURT NAME & ADDRESS
Plymouth County Superior Court - Brockton
72 Belmont Street
Brockton, MA 02301

 

 

TRACKING ORDER -F - Fast Track

You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

 

 

 

 

 

 

 

 

 

STAGES OF LITIGATION DEADLINE

SERVED BY FILED BY HEARD BY
Service of process made and return filed with the Court 11/23/2020
Response to the complaint filed (also see MRCP 12) 12/22/2020
All motions under MRCP 12, 19, and 20 12/22/2020 01/21/2021 02/22/2021
All motions under MRCP 15 12/22/2020 01/21/2021 02/22/2021
es vale eee and depositions served and non-expert 06/21/2024
All motions under MRCP 56 07/20/2021 08/19/2021
Final pre-trial conference held and/or firm trial date set 12/17/2021
Case shall be resolved and judgment shall issue by 08/24/2022

 

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE ISSUED ASSISTANT CLERK

08/24/2020

 

PHONE

 

 

Date/Time Printed: 08-24-2020 15:38:45

SCVO026\ 08/2018
Case 1:20-cv-11593-RWZ Document 1-1

Filed 08/25/20 Page 4 of 32

 

DOCKET NUMBER
CIVIL TRACKING ORDER
(STANDING ORDER 1- 88) 2083CV00627

 

Trial Court of Massachusetts &
The Superior Court wy)

 

CASE NAME

Quinlan, John vs. Quad Graphics Inc.

Robert S. Creedon, Jr., Clerk of Courts

 

TO: Quad Graphics Inc.
No addresses available

 

COURT NAME & ADDRESS
Plymouth County Superior Court - Brockton
72 Belmont Street
Brockton, MA 02301

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

 

 

 

 

 

 

 

 

 

STAGES OF LITIGATION DEADLINE

SERVED BY FILED BY HEARD BY
Service of process made and return filed with the Court 11/23/2020
Response to the complaint filed (also see MRCP 12) 12/22/2020
All motions under MRCP 12, 19, and 20 12/22/2020 01/21/2021 02/22/2021
All motions under MRCP 15 12/22/2020 01/21/2021 02/22/2021
CaRieinane sania and depositions served and non-expert 06/21/2021
All motions under MRCP 56 07/20/2021 08/19/2021
Final pre-trial conference held and/or firm trial date set 12/17/2021
Case shall be resolved and judgment shall issue by 08/24/2022

 

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

08/24/2020

 

PHONE

 

Date/Time Printed: 08-24-2020 15:38:45

SCVO26\ 08/2018

 
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 5 of 32

B- AY-QO

COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, ss.

Plymouth Superior Court
Division of the Trial Court

 

JOHN QUINLAN

Plaintiff,
Vv.

QUAD GRAPHICS INC.
Defendants.

Civil Action Number: QO ¥3CVO0G 27 Cc

MOTION for SHORT ORDER of NOTICE

 

Now comes the Plaintiffs and for their MOTION for SHORT ORDER of NOTICE,

hereby states:

The Plaintiff hereby requests that, in light of the claims raised by the Plaintiff, and based

upon the Plaintiffs’ verified complaint, that this action determines the employability of the

Plaintiff in his chosen field, and that a short order is necessary to prevent loss of opportunity and

employment by the Plaintiff, that a short order of notice is reasonable and necessary in the above

case to adjudicate the Plaintiffs motions for injunction.

Dated: August 24, 2020

 

FILED
COMMONWEALTH OF MA’ i
SUPERIOR COURT DEBT. oF THE Hee GourT
PLYMOUTH COUNTY

AUG 2 4 2020

Eitexf

Clerk of Court

Respectfully submitted,
Plaintiffs
By their Attorney

wtf

Joon Fink BBO 683290

SIMS & SIMS, LLP

53 Arlington Street

Brockton, MA 02301

Tel. (508) 588-6900

Fax (508) 586-3320

E: johnfink@simsandsimsllp.com

3/44/40 ( Va ras hus, r) Aloura — Sport ordre of notice

J5sue refurnable om b/27/7o C 8 :7E gn
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 6 of 32

B-AN-QO

COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, ss.

Plymouth Superior Court
Division of the Trial Court

 

JOHN QUINLAN
Plaintiff,
Vv.

QUAD GRAPHICS INC.
Defendants.

Civil Action Number: QO ¥3CVOOG 2] C

MOTION for SHORT ORDER of NOTICE

 

Now comes the Plaintiffs and for their MOTION for SHORT ORDER of NOTICE,

hereby states:

The Plaintiff hereby requests that, in light of the claims raised by the Plaintiff, and based

upon the Plaintiffs’ verified complaint, that this action determines the employability of the

Plaintiff in his chosen field, and that a short order is necessary to prevent loss of opportunity and

employment by the Plaintiff, that a short order of notice is reasonable and necessary in the above

case to adjudicate the Plaintiffs motions for injunction.

Dated: August 24, 2020

 

FILED
COMMONWEALTH OF Ma
SUPERIOR COURT DEPT. OF THE TAIN CouaT
PLYMOUTH COUNTY

Aus 2 * 2020
Eieot

pa
Cletk of Court

Respectfully submitted,
Plaintiffs

By their Attorney

I,

Joon Fink BBO 683290

SIMS & SIMS, LLP

53 Arlington Street

Brockton, MA 02301

Tel. (508) 588-6900

Fax (508) 586-3320

E: johnfink@simsandsimsllp.com

3/44/A0 ( Ya ras hus 7) Aourd — Short o-dw of rotie

[S$ue repucnable wr) 6/27/70 Cf :00 gen

Al fil aat> y
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 7 of 32

 

 

 

 

" DOCKET NUMBER

Trial Court of Massachusetts .
CIVIL ACTION COVER SHEET The Superior Court ;

PLAINTIFF(S): Teoh an bet hx ds ~ COUNTY p / }
CJ
ADDRESS: 5 wh
BP hy Was wth “14 DEFENDANT(S): . C/
e “ih Qs der hen phres Le Cc -
ATTORNEY: Deh A  f£t. 44 T

ADDRESS: 5 3 Birla. Gt ADDRESS:
Batt YA gyse| C4 Strte st Kah, wf}

BBO: GC B32 SO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

ODE NO. TYPE OF ACTION (specify) ; TRACK HAS/A JURY CLAIM BEEN MADE?
LIS vere ef jane Erfploznent + YES [-] No
= uo ester re Cove At af

*If "Other" please describe:

 

 

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS

(attach additional sheets as necessary)

A, Documented medical expenses to date:
1. Total hospital expenses ....

    
   

  

INSITE: TERE HRDEE Ramos reer ERG ge an ann ators ab dN edeeomeenecceccecces $ ———______

2. Total doctor expenses .......... $ ————

3. Total chiropractic EXPENSES eecenaa nares sweetie Gi Fiscoeyasnanneveens $ —___

4. Total physical Tere See iio nmimennnsisiteimnoneeonneensonmnn ent $ cr
5. Total other expenses (describe BEIOW) ooo scececceeeses Weitere ob
Subtotal (A): $

B. Documented lost wages and compensation to date ........... $ ees
C. Documented Property damages to dated Se Foc Htd cee tesa eta ie secantaenennnenenbsenZBESiEiNb BELLE a aseressgsareesaenasnannsease ss $

D. Reasonably anticipated future medical and hospital expenses .. $ a
E. Reasonably anticipated lost IOS ect tenn nanenen cnsensenssnaseessTRLUEETCoie .-caces $
F. Other documented items of damages (describe DEIOW) ooo ceeceseeceeees $

G. Briefly describe plaintiff's injury, including the nature and extent of injury:
TOTAL (A-F):$

CONTRACT CLAIMS

(attach additional sheets as necessary)
Provide a detailed description of claims(s):

Un¢- Loup =

Jp oe
Signature of Attorney/Pro Se Plaintiff: x . | Date: S/2 uf

RELATED ACTIONS: Please provide the ca€e nuiber, case name, and €ounty of any related actions pending in the Superior Court.

TOTAL:$ Se Gee

 

 

| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC

: egted dispute resolution services and discuss with them the
advantages and disadvantages of the variousanethods of disp#te resol onl
Signature of Attorney of Record: X A Date:
LZ |

a a |

 

 

 
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 8 of 32

COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, ss. Plymouth Superior Court

JOHN QUINLAN

Vv.

QUAD GRAPHICS INC.

10.

Division of the Trial Court

 

—

Plaintiff, Civil Action Number:

Defendants.

 

at

 

Verified Complaint

- John Quinlan is an individual who resides in Plymouth County, Massachusetts.

Quad Graphics Inc. (Quad) is a publicly traded company (SQUAD) with 21,100 employees as
of 2017 with a registered agent for service of process of Corporate Service Company, 84 State
Street, Boston, MA 02109.

Plaintiff began work for the Defendant Quad/Graphics on F ebruary 5", 2014.

Plaintiff was initially hired as a Regional Sales Manager. See Exhibit A.

On June 18" 2020 Quad terminated the Plaintiff, along with many others, without cause.
Prior to his employment with Quad, Plaintiff ran his own factory in Woburn.

Plaintiff has had a major client at issue (“Client”) as a client since 1994, well prior to his
employment with Quad.

On February 5, 2014 the Plaintiff was presented with various documents to sign. One such
document was the “Employment Letter Agreement” (Exhibit A).

Plaintiff was not given time to review the letter with counsel.

In 2017 the Defendants changed the Plaintiff's Job title, duties and compensation to howe ofa

Sales Employee from Regional Sales Manager.
11

12.

15.

14.

15,

16.

17.

18.

19,

20.

21,

22.

23.

24,

25.

26.

Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 9 of 32

- Defendants placed the Plaintiff on a 100% commission plan.

At the time of the demotion the Defendants reduced commissions by changing the basis of
calculation from gross to gross minus cost.

In 2018 the commission structure was altered further to alter commissions based on profit
margins,

In 2019 Defendants reduced commissions by 2% across the board.

In February of 2020 Defendants again reduced commissions by 2%,

Plaintiff voluntarily reduced his draw in response to the reduction.

The agreement calls for a “Base Salary”, a defined term, of $125,000,

On June 30", 2020 the Plaintiff, through counsel, requested his personnel file as that tern is
understood by Massachusetts law.

Defendants acknowledged the request and affirmed they would work on it.

To date no file has been provided.

Plaintiff offered to sign a release but not additional covenants.

Defendant has refused to tender an agreement in conformity with the employment letter.

Count I injunctive Relief
Plaintiff incorporates the above allegations,
Defendant has insisted that the restrictive covenants are enforceable.
Plaintiff is unable to pursue employment in his field while the Defendant’s assert such claims.
Plaintiff seeks immediate consideration of the validity of the restrictive covenants in the

complaint.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 10 of 32

Wherefore, the Plaintiff requests that the Court

a) Issue its Summons and Order of Notice that Defendants answer this Verified Complaint
and appear for a hearing on Plaintiffs Motion for a Preliminary Injunction on a short
order of notice.

b) After a hearing, issue a preliminary injunction enjoining and restraining Defendants
and their agents, servants, employees and attorneys from (a) seeking to enforce the
restrictive covenants in the engagement letter.

c) After trial, enter a permanent injunction in the form as set out in Paragraph 2, above,
and award Plaintiff his damages, attorneys’ fees, costs and interest pursuant to Counts
I through III of the Complaint. 5. Award Plaintiff such other relief as the Court may
deem just and proper.

Count II Failure to Provide Personnel File Pursuant to G.L. c. 149 §52C
27. Plaintiff incorporates the above allegations.
28. Plaintiff requested his personnel file on June 30", 2020,
29. Defendant received and acknowledged the request.

30. Defendant to date has not provided the file.

Wherefore, Plaintiff demands an order directing that the Defendant hand over the file, damages as

determined by the court, costs, and reasonable attorney’s fees associated with obtaining his file.

Count III Unpaid Wages
31. Plaintiff incorporates the above allegations.
32. Plaintiff's engagement letter called for certain benefits to be paid post-employment.

33. Plaintiff has complied with the agreement.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 11 of 32

34. Plaintiff has offered to si gn a release.

35. Defendants have not paid as agreed.

Wherefore, Plaintiff demands relief under the Wage Act of treble the money withheld, together

with costs and reasonable attorney’s fees. Plaintiff makes further demand in contract for damages

as determined by the court, together with costs.
VI. Demand for Jury Trial

Plaintiff hereby demands a trial by jury on all counts so triable.

PLAINTIFF
By its attorneys,
SIMS & SIMS LLP

  

Dated: Monday, August 24, 2020

 

ohn L. Fink (BBO# 68 90)
53 Arlington Street

P.O. Box 7367

Brockton, MA 02303

(508) 588-6900

(508) 586-3320 (fax)
JohnFink@simsandsimsllp.com
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 12 of 32

Verification
+ friication

1, John Quinlan, Plaintiff in the above matter do hereby certify under the penalties and pains
of perjury that I have read the foregoing verified complaint. that the facts stated therein are

true, and that no material fact has been omitted therein.

eae

a rey | He" dated: =

Ibn Quinlan
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 13 of 32.

EMPLOYMENT LETTER AGREEMENT

February § , 2014

John V. Quinlan

355 Cedar Street
Apt. 2309

Woburn, MA 0180]

Dear Jack:

This letter agreement sets forth the terms and conditions of your employment by
Quad/Graphics , Inc.(“Quad” or the “Company”) as a-result of the closing of Quad’s acquisition of
UniGraphic, Inc. This letter agreement will become effective only if the closing occurs.

 

2, Compensation and Benefits.

(a) Base Salary. You will receive an annual base salary of $125,000 (“Base Salary”), to be
prorated for 2014. Your Base Salary will be paid in equal weekly installments or in accordance with
Quad’s regular payroll practices as in effect from time to time.

(b) Sales Bonus 2014 and 20] 5. You will be eligible to receive a sales bonus for the time
period March 1, 2014 — February 28, 2015 (“2014 Bonus Year”) and March 1, 2015-— February 29,
2016 (“2015 Bonus Year”). For purposes of the 2014 Sales Bonus (“2014 Sales Bonus”), should
UniGraphic achieve a Total Revenue of $50 Million in the 2014 Bonus Year (as “Total Revenue” is
defined by the Stock Purchase Agreement between Quad, you, and others), you will be eligible for a
bonus of 25% of your 2014 Base Salary. If UniGraphic’s Total Revenue exceeds $50 Million by 5%
or more for the 2014 Bonus Year, you will be eligible to receive a total bonus of 50% of your 2014
Base Salary. To be eligible for this sales bonus you must remain in continuous full-time employment
in good standing with the Company until the 2014 Sales Bonus is paid, which date shall be on or

 

For purposes of the 2015 Sales Bonus (“2015 Sales Bonus”), should UniGraphic achieve
a Total Revenue of $53 Million in the 2015 Bonus Year, you will be eligible for a bonus of 15% of
your 2015 Base Salary, If UniGraphic’s Total Revenue exceeds $53 Million by 5% or more for the
2015 Bonus Year, you will be eligible to receive a total bonus of 30% of your 2015 Base Salary. To

4811-5274-93351
Case 1:20-cv-11593-RWZ Document1-1 Filed 08/25/20 Page 14 of 32

This Sales Bonus will apply for the time periods set forth above only unless otherwise mutually
agreed to in writing.

(c) Draw Against Commissions. For calendar years 2014 and 2015 only, you will receive a
guaranteed draw against commissions in the amount of $70,000, to be prorated for 2014. Earned
commissions will be offset against this draw up to $70,000 in each such year.

(d) Equity. In calendar year 2014, you shall receive a grant of restricted stock in
accordance with the 2014 Restricted Stock Award document and pursuant to the terms of that
document and the applicable plan and plan document(s). Your grant shall be that number of shares
which, at the time of the grant according to the approved fair market valuation methodology, would
have a value of $75,000.

In calendar year 2015, you shall receive a grant of restricted stock in accordance with
the 2015 Restricted Stock Award document and pursuant to the terms of that document and the
applicable plan and plan document(s). Your grant shall be that number of shares which, at the time

of the grant according to the approved fair market valuation methodology, would have a value of
$60,000.

(€) Vacation. You will be granted four (4) weeks of vacation each year until an increase
would be otherwise allotted according to the Quad Employee Guidelines.

(f) Other Benefits. You will be entitled to participate in the benefits arrangements provided
by the Company to its similarly-situated employees at your location, as described in the Quad
Employee Guidelines, and subject to the terms and conditions of such plans or other benefits
arrangements, as amended from time to time, and to your meeting the eligibility requirements for
such arrangements.

(g) Tax Withholding. Quad will deduct from the payments to be made to you under this
agreement any federal, state or local income and employment tax withholding or other taxes or
charges which it is from time to time required to deduct under applicable law with respect to such

payments or any other benefits provided hereunder, and all amounts or percentages payable to you
under this agreement are stated before any such deduction.

3. Termination of Employment.

(a) At-Will Employment. You acknowledge and agree that, notwithstanding anything to
the contrary in this agreement, you are employed at will. This agreement is not intended and should
not be construed as a contract for any term of employment. By signing this agreement, you
acknowledge that your employment, compensation and benefits may change from time to time and
are for no definite period of time. The Company may terminate your employment and this
agreement, at any time, with or without Cause (as defined below), without further obligation on the
part of the Company, except as provided in Section 3(b), or you may resign from employment
without further obligation under this agreement, except as provided in Section 4.

(b) Payment on Termination.

(i) Notwithstanding anything in this Agreement, if Quad terminates your
employment without Cause at any time prior to or on June 30, 2015, then you shall receive

2
Case 1:20-cv-11593-RWZ ~Document 1-1 Filed 08/25/20 Page 15 of 32

any unpaid 2014 Base Salary (prorated solely to account for Start Date) and any unpaid 2015
Base Salary, paid in accordance with the above Provisions of this Agreement.

Gi) In addition to (i) above, notwithstanding anything in this Agreement, if Quad
terminates your employment without Cause at any time prior to or on May 15, 2016, then you
shall receive any unpaid 2014 Sales Bonus (at 25% of full 2014 Base Salary) and any unpaid
2015 Sales Bonus (at 15% of 2015 Base Salary). The only exceptions to this paragraph are
as follows and to the extent a Sales Bonus is unpaid at the time of termination: (A) if you
worked through February 28, 2015 or February 29, 2016 and UniGraphic did not achieve
Total Revenue required for the 20 14 Bonus Year or the 2015 Bonus Year, respectively, in
which case the applicable Sales Bonus will not be paid; and (B) if you worked through
February 28, 2015 and UniGraphic’s Total Revenue exceeds $50 Million by 5% or more in

(iv) If Quad terminates your employment without Cause at any time after June 30,
2015, then you will receive continued payments of six (6) months’ worth of your base salary
in approximately equal installments for six (6) months following your termination date paid
in accordance with the regular payroll practices of the Company.

(v) If Quad terminates your employment without Cause at any time, and if either
of the equity grants described in 2(d) above have not vested at the time of your termination,
you will be paid $75,000 for the 2014 grant and/or $60,000 for the 2015 grant in a lump sum
in place of such unvested equity.

4. Covenants. In consideration of the promises made by the Company hereunder, you
agree to each the following:

 

3
Case 1:20-cv-11593-RWZ Document 1-1' Filed 08/25/20 Page 16 of 32

(a) _ Definitions.

(i) Business. The term “Business” means custom and/or specialty printing of
books, brochures, catalogs, calendars, direct mail, directories, point-of-purchase,
displays, in-store signage, fulfillment and print-on-demand services.

(ii) | Business Ideas. The term “Business Ideas” means all ideas, inventions, data,
software, developments and copyrightable works, whether or not patentable or registrable,
which you originate, discover or develop, either alone or jointly with others while you are
employed by the Company entity and for 12 months thereafter and which are (A) related to
any business known by you to be engaged in or contemplated by the Company, (B)
originated, discovered or developed during your working hours or (C) originated, discovered
or developed in whole or in part using materials, labor, facilities, Confidential Information,
Trade Secrets, or equipment furnished by the Company.

(iii) | Competitor. The term “Competitor” means any Person that, at the time of
your termination, competes with the Business, including, but not limited to, Pearl Die-
Cutting and Finishing.

(iv) | Confidential Information, The term “Confidential Information” means all
non-Trade Secret information of, about or related to the Company or provided to the
Company by its customers that is not known generally to the public or the Company’s
competitors. Confidential Information includes, but is not limited to: (A) inventions, product
methodologies and specifications, information about goods, products or services under
development, research, development or business plans, procedures, survey results, pricing or
other financial information, confidential reports, handbooks, customer lists and contact
information, information about orders from and transactions with customers, sales, marketing
and acquisition strategies and plans, pricing strategies, information relating to sources of data
used in goods, products and services, computer programs, computer system documentation,
production manuals, operations books, educational materials, audio, visual or electronic
recordings, customer communications, customer contracts, training materials, personnel
information, business records, or any other materials or technical methods/processes
developed, owned or controlled by the Company; (B) information and materials provided by
a customer or acquired from a customer; and (C) information marked or otherwise designated
or treated as confidential or proprietary by the Company. The fact that the Company has not
labeled a document or other material “Confidential” shall not be deemed a waiver of its right
to claim that said document or material is Confidential Information.

(v) Reference Period. The term “Reference Period” means the 12 months
preceding the end, for whatever reason, of your employment with the Company.

(vi) Restricted Customer. The term “Restricted Customer” means any individual
or entity: (A) for whom/which the Company has provided goods, products or services; and
(B) with whom/which you had direct contact on behalf of the Company, or about
whom/which you acquired confidential information in connection with your employment by
the Company, during the Reference Period.
Case 1:20-cv-11593-RWZ Document1-1 Filed 08/25/20 Page 17 of 32

(vii) Restricted Services. The term “Restricted Services” means duties, functions

and services of the kind you provided to the Company during the Reference Period relating to
the Business.

(viii) Trade Secret, The term “Trade Secret” has the meaning set forth under
applicable law.

 

(b) Confidentiality, During the term of your employment, you will not directly or
indirectly use or disclose any Confidential Information or Trade Secret of the Company except in the
interest and for the benefit of the Company. After the end, for whatever reason, of your employment
with the Company, you will not directly or indirectly use or disclose any Trade Secret of the
Company. For a period of 24 months following the end, for whatever reason, of your employment
with the Company, you will not directly or indirectly use or disclose any Confidential Information.
Notwithstanding the foregoing, (i) the terms “Trade Secret” and “Confidential Information” do not
include, and the obligations set forth in this agreement do not apply to, any information which (A) is
or becomes generally available to the public through no act or omission of yours or (B) is
independently developed by you outside the scope of your employment without use of Confidential

(c) Assignment of Business Ideas. You represent that you do not personally own an
interest in any inventions, patents, applications for patent, copyrights, and applications for copyright.

The Company will own, and you hereby assign to the Company, all rights in all Business Ideas. All
Business Ideas which are or form the basis for copyrightable works shall be considered “works for
hire” as that term is defined by U.S. Copyright Law. Any works that are not found to be “works for
hire” are hereby assigned to the Company. While employed by the Company and thereafter, you will
promptly disclose all Business Ideas to the Company and execute all documents which the Company

(d) Restrictions on Competition During Emplo ent. During the term of your employment
with the Company, you will not (i) directly or indirectly compete against the Company, or directly or
indirectly divert or attempt to divert customers’ business from the Company anywhere the Company
does business, including but not limited to acting in any manner on behalf of or for the benefit of
Pearl] Die-Cutting and Finishing, or increasing your ownership interest in Pear] Die-Cutting and
Finishing; or (ii) engage in any related party transactions (including with Pearl Die-Cutting and
Finishing) without prior approval from the President of Commercial & Specialty or the Director of
Purchasing of the Company. .

(e) Post-Employment Restricted Services Obligation. For 18 months following the end, for
whatever reason, of your employment with the Company, you agree not to directly or indirectly
provide Restricted Services to any Competitor.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 18 of 32

(f) Post-Employment Non-Solicitation of Restricted Customers. For 18 months following

the end, for whatever reason, of your employment with the Company, you agree not to directly or
indirectly sell or attempt to sell to any Restricted Customer any goods, products or services of the
type you directly or indirectly sold, marketed, produced or provided during the Reference Period,

(g) Post-Employment Non-Solicitation of Employees, During the term of your employment
with the Company and for 18 months thereafter, you shall not directly or indirectly encourage any
Company employee to terminate or diminish their employment with the Company.

(h) Acknowledgement. You acknowledge and agree that the Company does business and
sells and distributes its goods, products and services throughout the United States and, that, given the
nature of the business of the Company and your role with the Company, the duration, geographic

scope and activity restrictions of this Section 4 are reasonable and will not prevent you from earning
a living.

(i) Survival. The covenants set forth in this Section 4 shall survive the termination, for
whatever reason, of your employment hereunder.

5. Miscellaneous.

(a) Benefits and Obligations. This agreement shall be binding upon, shall inure to the benefit
of, and shall be enforceable by the Company and its successors and assi gns, and you, your heirs,

assigns or legal representatives, provided that your obligations contained herein may not be delegated
or assigned.

(b) Offset. The Company shall have the right to offset from the amounts payable to you
hereunder any amount that you owe to the Company without obtaining your consent at such time (or
following your death, the consent of your spouse or personal representative of your estate).

(c) Specific Performance. In the event of any controversy concerning the rights or
obligations under this agreement, such rights or obligations will be enforceable in a court of equity
by a decree of specific performance. Such remedy, however, will be cumulative and nonexclusive
and will be in addition to any other remedy to which the parties may be entitled. You shall pay the
Company’s costs of enforcing any of the provisions of Section 4, including reasonable attorneys’
fees.

(d) Severability. If any term or provision of this Agreement is held tobe invalid, void, or
unenforceable to any extent, such term or provision shall be construed so as to give it the maximum
effect permitted by law. Should any provision, or any part of any provision, of this Agreement be
held to be invalid or unenforceable, such validity or unenforceability shall not affect the validity or
enforceability of any other provisions or other part of such provision, or of such provisions or part
thereof.

 

(€) Waiver. The failure of any party hereto to insist, in any one or more instances, upon
performance of any of the terms and conditions of this letter, shall not be construed as a waiver or
relinquishment of any right granted hereunder or of the future performance of any such term,
covenant or condition.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 19 of 32

~

(f) Goveining Laws. This agrecment shail be governed by and construed in accordance with
the laws of the State of Massachusetts, without reference to the conflict of law Principles thereof

_ 8) Venue. Milwaukee County, WI shail be the exclusive venue for disputes atising under
this agreement, and the parties consent to the exclusive jurisdiction and proper veniite Of, any:
State-or federal Court located in Milwaukee County, Wisconsin, | 0 AY

{h) Subsequent Employment: You apy ¢ that the Company may.i
"You may have or any other third party about you ‘obligations under th
you have performed all of your obligations hereunder. Vis
pro ¢ Company with infontiation, thel
rloyment, sufficient to verify that you) i

    

 
 

  

  
 
 
 

 

  
      
 

agreements with UniGraphio
Amounts are oWved to you thereunder. .

 
 

Sincerely,

QUADIGRAPHICS, ING,

 

 

 

 
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 20 of 32

COMMONWEALTH OF MASSACHUSETTS

 

PLYMOUTH Plymouth Superior Court
Division of the Trial Court
JOHN QUINLAN
Plaintiff, Civil Action Number:
V.

MOTION FOR PRELIMINARY INJUNCTION
QUAD GRAPHICS INC,

Defendants.

Pursuant to Mass.R.Civ.P. 65(b), Plaintiff, John Quinlan moves for a preliminary

injunction against the Defendant, Quad Graphics Inc. that will enjoin, restrain, and order their

agents, servants, employees, and attorneys as follows:

1. Enter an order preventing the Defendants from enforcing the restrictive covenants

contained in their initial engagement letter with the Plaintiff.

2. Enter a finding that the Plaintiff is not bound by the restrictive covenants against his

former employer.

3. Find and Rule that Quad’s restrictive covenants are unlawful and against public policy.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 21 of 32

Dated: Monday, August 24, 2020 Respectfully submitted,
Plaintiff

ohn Fink BBO 683290

SIMS & SIMS, LLP

53 Arlington Street

Brockton, MA 02301

Tel. (508) 588-6900

Fax (508) 586-3320

E: johnfink@simsandsimsllp.com

 
 
    
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 22 of 32

COMMONWEALTH OF MASSACHUSETTS
PLYMOUTH, ss. Plymouth Superior Court
Division of the Trial Court

 

JOHN QUINLAN

Plaintiff, Civil Action Number:
Vv.

MOTION for SHORT ORDER of NOTICE
QUAD GRAPHICS INC.

Defendants.

Now comes the Plaintiffs and for their MOTION for SHORT ORDER of NOTICE,

hereby states:

The Plaintiff hereby requests that, in light of the claims raised by the Plaintiff, and based
upon the Plaintiffs’ verified complaint, that this action determines the employability of the
Plaintiff in his chosen field, and that a short order is necessary to prevent loss of opportunity and
employment by the Plaintiff, that a short order of notice is reasonable and necessary in the above

case to adjudicate the Plaintiffs motions for injunction.

Dated: August 24, 2020 Respectfully submitted,
Plaintiffs

Va

Aebn Fink BBO 683290
Aun & SIMS, LLP
53 Arlington Street
Brockton, MA 02301
Tel. (508) 588-6900
Fax (508) 586-3320
E: johnfink@simsandsimsllp.com
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 23 of 32

COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH SUPERIOR COURT DEPARTMENT
PLYMOUTH DIVISION
DOCKET NO.

 

John Quinlan
Plaintiff

Me

Quad/Graphics Inc.
Defendant

 

PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR PRELIMINARY
INJUNCTION

“Reluctance to give full effect to post-employment restraints has a long history in the
law. For example, in 1587, a blacksmith was jailed by local justices of the peace when he
had the temerity to bring an action against another blacksmith’s (thought to have been an

apprentice) bond not to ply his trade in the town of South-Mims.”!
Facts
Plaintiff began work for the Defendant Quad/Graphics on February 5", 2014 asa Regional
Sales Manager. Quad Graphics is a publicly traded company (QUAD) with 21,100 employees as

of 2017. Prior to his employment with Quad, Plaintiff ran his own factory in Woburn. Plaintiff

has had TJX as a client since 1994, well prior to his employment with Quad.

On February 5, 2014 the Plaintiff was presented with various documents to si gn. One such
document was the “Employment Letter Agreement” being the subject of this litigation. Plaintiff

was not afforded the opportunity to review with counsel. The agreement calls for a “Base Salary”,

a defined term, of $125,000.

 

* Kroeger v. Stop & Shop 13 Mass. App. Ct. 310, 313-314 (1982)
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 24 of 32

In 2017 the Defendants changed the Plaintiff's job title, then a Regional Sales Manager (as
contemplated in the offer of employment), duties, and compensation to those of a Sales Employee.
Defendants placed the Plaintiff on a 100% commission plan. At the same time the Defendants
reduced commissions by changing the basis of calculation from gross to gross minus cost. In 2018
the commission structure was altered further to alter commissions based on profit margins. In 2019
Defendants cut commissions by 2% across the board. Defendants slashed commissions by 2%
again in February of 2020.

As a result of the commission slash the Plaintiff voluntarily reduced his “draw” from
commissions, in part to help the company. Defendants have consequently attempted to pay the
Plaintiff less severance as a result of his voluntary reduction, not in compensation, but in draw.

On June 18" 2020 Quad terminated the Plaintiff, along with many others, without cause,

Representations of Counsel

On June 30", 2020 the Plaintiff, through counsel, requested his personnel file as that term
is understood by Massachusetts law. Defendants acknowledged the request and affirmed they
would work on it. To date no file has been provided. On July second, the undersigned spoke with
Alex Pyke, a designee for labor issues of the Defendant regarding the request and the inaccurate
calculation of the severance offered to the Plaintiff. No change to the payment was offered. On
7/30 the same issue regarding compensation calculation was discussed via teleconference with
Stephen Melnick from Littler. Over a week later Melnick informed the Plaintiff's counsel no

change to amount would be forthcoming.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 25 of 32

Standard

Preliminary Injunction

The requirements for preliminary injunctive relief in Massachusetts are well established.
The court must consider the following three factors:

e the plaintiff's likelihood of success on the merits,
¢ the risk of irreparable harm to the plaintiff if the injunction is not
issued, and
e the irreparable harm to be suffered by the defendant if the injunction is issued.

Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 617 (1980).

Massachusetts courts employ a “balancing” test in evaluating these factors. If failure to
issue the injunction would subject the plaintiff to the substantial risk of irreparable harm, the court
must then balance this risk against any similar risk of harm that granting the injunction would
create for the defendant. Packaging Indus. Group v. Cheney, 380 Mass, at 617. As the Supreme
Judicial Court has explained: “What matters as to each party is not the raw amount of irreparable
harm the party might conceivably suffer, but rather the risk of such harm in light of the party’s
success on the merits.” Packaging Indus. Group v. Cheney, 380 Mass. at 617.

Restrictive Covenants

 

A restrictive covenant between an employer and an employee may be enforced where the
employer can show that the agreement is: (1) necessary to protect a legitimate business interest of
the employer; (2) supported by consideration; (3) reasonably limited in all circumstances including
time and space; and (4) otherwise consonant with public policy. Ail Stainless, Inc, v. Colby, 364

Mass. 773, 777-78 (1974).
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 26 of 32

Point One: The Employer Unilaterally Changed the Employment _ Agreement without
Resigning the Restrictive covenants, Voiding the Agreement

In 2017 Quad changed the Plaintiff's job title and responsibilities from Regional Sales
Manager to just Sales. At the same time Quad changed the Plaintiff's pay by reducing commissions
by “costs. * Courts have held similar changes to remove the restrictive covenants.

"It is well-settled under Massachusetts law that each time an employee's employment
relationship with the employer changes materially such that they have entered into a new
employment relationship a new restrictive covenant must be signed." ron Mountain, 455 F Sup.2d
at 132-33. "[FJar reaching changes [in an employment relationship] strongly suggest that the
parties had abandoned their old arrangement and had entered into a new relationship." FA. Bartlett
Tree Experts v. Barrington, 353 Mass. 585, 587-88 (1968). Relying on F.A. Bartlett, several
Superior Court decisions have reached the same conclusion. See Lycos, Inc. v. Jackson, 18 Mass.
L. Rptr. 256, 2004 WL 2341335, at 3-4 (Mass.Super.Ct. August 25, 2004) (Houston, J.); Cypress
Group, Inc. v. Stride & Assocs., Inc., 17 Mass. L. Rptr. 436, 2004 WL 616302 (Mass.Super.Ct.
February 11, 2004) (Burnes, J .); Intertek Testing Servs. N.A., Inc. y. Curtis Strauss, LLC, 2000 WL
1473126 at *6 (Mass.Super.Ct. August 8, 2000) (Gants, J.). See also ABC Cable Sys., Ine. v.
Clisham, 62 F.Sup.2d 167, 173 (D.Mass.1999) (applying Massachusetts law). "Massachusetts
courts have consistently refused to grant injunctive relief or otherwise enforce restrictive covenants
where such covenants were entered prior to changes in the employment relationship." Jron
Mountain, 455 F.Sup.2d at 133, citing Lycos, Inc., 2004 Mass.Super. LEXIS 348, at *10.

Courts have similarly held where sales agreements and pay structures were altered, the
employee was released from the restrictive covenant. See e.g. Lantor Inc. v. Ellis Neptco, Inc., No,

No. 98-01064 (Mass. Cmmw. Oct. 2, 1998) stating “find that Lantor committed a material breach
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 27 of 32

of its employment agreement with Ellis in 1996 when it unilaterally changed the terms of
employment by imposing a new bonus scheme and reserving the right to modify this and any future
bonus scheme without limitation. ... As a result of Lantor’s material breach of the employment
agreement in 1996, Ellis was discharged from his obligations under that agreement, including his
obligation not to compete with Lantor after leaving its employ.” (emphasis added). A similar
holding and result occurred in Karns y. Folio Exhibits, Inc., No, No. 020367 (Mass. Cmmw. Mar,
12, 2002) “There is a likelihood that the moving party will not be successful after a full hearing on
the merits. The counterclaim defendant contends that Folio breached their agreement first by
announcing a unilateral change in the commission structure by not only reducing the commission
rate but also imposing a sales quota, contrary to the letter agreement, his understanding and his
intent regarding his employment with Folio being conditioned upon his receipt of a flat guaranteed
commission rate without being subject to a sales quota, thus excusing him from his obligations
under the contract,”

In addition to the demotion, the Defendants have continually altered the compensation
structure and plans available to the Plaintiff. The commissions were reworked no less than 3 times
in the past three years, two of which were very clear cuts of 2% each. These unilateral changes
would have required the signing of or reaffirmation of the restrictive covenants. Presumably the
reason Quad declined to do so was because of the adoption of G.L. ¢. 149 §24L by the
Massachusetts legislature which would require Quad to adhere to the provisions of the law.
Notably there are financial requirements, but more importantly an employee terminated without

cause cannot be held to restrictive covenant.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 28 of 32

Point Two: Quinlan had TJX as a customer prior to his employment with Quad and the
Goodwill is Owned by Mr. Quinlan, not Quad.

Prior to his engagement with Quad Mr. Quinlan had a large client, TIX, who he began
working with in 1994, a decade prior to his work with Quad. Towards the end of his time with
Quad Mr. Quinlan’s work consisted of sales to just that one client.

The objective of a reasonable noncompetition agreement is to protect the employer’s
goodwill, not to appropriate the goodwill of the employee. See Sentry Ins. v. Firnstein, 14 Mass.
App. Ct. 706, 708 (1982); Liberty Mut. Ins. Co. v. Batchelor, 26 Mass. L. Rptr. 446 (Super. Ct.
2009); Getman v. USI Holdings Corp., 19 Mass. L. Rptr. 679 (Super. Ct. 2005); Invidia, LLC y.
Maren DiFonzo, 2012 WL 5576406 (Mass. Super. Ct. Oct. 22, 2012) (preliminary injunction
denied since goodwill may belong to hairdresser, not beauty salon that is former employer).
Therefore, the goodwill associated with these customers belongs to the employee and not to the
employer. Having brought the goodwill to the employer, the employee is free to leave with it.
Point Three: The Restrictive Covenant is Aimed to Protect Quad from Ordinary
Competition, and Should Be Held as Invalid Pursuant to Public Policy.

The Massachusetts Supreme Court has stated that non-competes are enforceable only to
the extent that they are necessary to protect the legitimate business of the employer. Such business
interests might include trade secrets, and other confidential information, or the good of the
employer, protection of the employer from ordinary competition, however, is not a legitimate
business interest, and a covenant hot to compete designed solely for that purpose will not be
enforced.” Contrast Marine Contrs. Co. v. Hurley, 365 Mass. 280, 287-288 (1974), see also

Richmond Brother, Ine. v Westinghouse Bdcst. Co., 357 Mass. 106, 111.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 29 of 32

Quad’s 18-month restrictive covenant is aimed to keep their recently terminated sales force
from procuring new employment which competes with Quad. Quad is not able to point to any trade
secrets, confidential information, or g00ds which would allow Mr. Quinlan to offer anything more
than ordinary competition for the business.

Point Four: The Non Competition Agreement Overly Broad and Excessively Ambiguous in
it’s Actual Application to Mr. Quinlan as a sales employee

Mr. Quinlan’s employment agreement, signed in a stack of papers on his first day of
work, offers him a position as Regional Sales Manager. These would be the kinds of services one
would expect his restrictive covenants to cover, relating to strategy, trade secrets, and
Management of regional sales. Instead the restrictive covenant on page 5 of the employment
agreement reads “(e) Post Employment Restricted Services Obli gation. For 18 months following
the end, for whatever reason, of your employment with the Company, you agree not to directly
or indirectly provide Restricted Services to any Competitor.”

¢ Restricted Services is defined in a Separate portion of the agreement as “The term
‘Restricted Services’ means duties, functions and services of the kind you provided
to the Company during the Reference Period relating to the Business.” Business is
defined still elsewhere as “custom and/or specialty printing of books, brochures,
catalogs, calendars, direct mail, directories, point-of-purchase, displays, in-store
signage, fulfillment and print-on-demand services.”

e Competitor is defined in the agreement as “any Person that, at the time of your
termination competes with the Business, including, but not limited to, Pearl Die-

Cutting and Finishing.” Person is capitalized but defined.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 30 of 32

Even broader is the Employment Letter’s “(f) Post Employment Non-Solicitation of

Restricted Customers. For 18 Months following the end, for whatever reason of your employment

 

with the Company any goods, products, or services of the type you directly or indirectly sold,
marketed, produced or provided during the Reference Period.” With Restricted Customer being
defined elsewhere in the agreement as “any individual or entity A. for whom/which the Company
has provided goods, products, or services and B with whom/which you had direct contact on behalf
of the Company or about whom/which you acquired confidential information in connection with
your employment by the Company, during your Reference Period.”

The confusing cross references and presentment not with the offer letter but on Mr.
Quinlan’s first day of employment with the demand for instant singing is not commiserate with a
full meeting of the minds. Second, the restrictive covenants ban any work done for anyone whom
Mr. Quinlan has spoken to on behalf of Quad, or for working for anyone who provides printing
services what-so-ever, This overly broad agreements are nothing more than an attempt to ban Mr.
Quinlan from the workforce for the duration of his non-compete. What’s more is the attempted
lock-out is by a publicly traded company with 21,100 employees who apparently afraid Mr.
Quinlan, their unceremoniously demoted then terminated salesman will unfairly compete with.
The must also contemplate that the current economic environment and Mr, Quinlan’s age do not
readily lend themselves to beginning and harboring a new career. Instead Quad wanted to cut costs
by terminating their staff and want to bench those staff while Quad gorges on the customers they
brought to the Company.

Point Five: The Restrictive Covenant Violates Public Policy
G.L. c. 149 §24L is effective regarding restrictive covenants entered into in 2018 or later,

Regardless of the timeframes involved §24L provides a useful basis as to the current public policy
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 31 of 32

which would invalidate this agreement. To wit; such agreements are not enforceable against
terminated employees. The employer would also need to fund a garden leave clause, provide notice
prior to signing and advise to seek counsel, and “must be consonant with public policy,”

Public policy as established by the legislature therefore does not favor, or even allow, the
kind of abusive actions Quad has engaged in here. They have terminated Mr. Quinlan and
informed he cannot work in his chosen field for 18 months. As compensation for this endeavor
Quad seeks not to pay him as required under the garden leave provision of the law, but instead to
stiff him with even less than his contract calls for.

Public policy favors the right of an employee work in his field. The restrictive covenant
is further contrary to the public interest of allowing individuals to freely carry on his or her trade
or occupation. Quad is asking the court to order Quinlan to subsidize their apparent inferior
marketing ability.

Point Six: Plaintiff will suffer Irreparable Harm if no injunction is granted, whereas the
Defendant will suffer only ordinary competition

Plaintiff seeks an injunction in order to keep working and support himself and his family.
Defendants, a publicly traded company with 21,100 employees can weather any resulting storm
brought about by Mr. Quinlan. If they contend such a possibility is remote or impossible
however they have can seek to limit the injunction on the enforcement of the restrictive covenant
to a sane or reasonable level through suggestion to the court now. If they content the harm is
truly sever and irreparable, Mr. Quinlan should at least be afforded a his pay while the goliath
printing company enjoys use of the client he procured in 1994 and their time in the market

unthreatened by Mr. Quinlan’s ability to compete with them.
Case 1:20-cv-11593-RWZ Document 1-1 Filed 08/25/20 Page 32 of 32

Dated: Monday, August 24, 2020 Respectfully submitted,
Plaintiff
John Quinlan

 
 
   

hn Fink BBO 683290
SIMS & SIMS, LLP

53 Arlington Street
Brockton, MA 02301
Tel. (508) 588-6900
Fax (508) 586-3320

E: johnfink@simsandsimsllp.com
